Citation Nr: 0002296	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
nervous condition, previously diagnosed as schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1978 to May 
1979.

This appeal arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


FINDINGS OF FACT

1.  An unappealed RO decision in April 1996 denied the 
veteran's application to reopen his claim for service 
connection for a nervous condition, previously diagnosed as 
schizophrenia, on the basis that new and material evidence 
had not been submitted.

2.  Additional evidence submitted since the RO's April 1996 
decision does not bear directly and substantially upon the 
issue under consideration, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1996 RO decision, which denied the veteran's 
application to reopen his claim for service connection for 
schizophrenia, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.304, 20.1103 (1999).

2.  The evidence received since the April 1996 RO decision is 
not new and material, and the veteran's application to reopen 
the claim is denied.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5108 (West 1991); 38 C.F.R. §§ 3.156(a)(b), 3.306 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, subsequent to the September 
1998 statement of the case (SOC), the veteran submitted 
additional medical evidence and a statement of his 
contentions.  There is no supplemental statement of the case 
(SSOC) of record indicating consideration of that evidence by 
the RO.  See 38 C.F.R. § 19.31 (1999).  When the Board 
addresses a question not considered by the RO, the Board must 
consider whether the claimant had notice of that issue and 
whether the claimant would be prejudiced by lack of such 
notice.  See Barnett v. Brown, 8 Vet. App. 1 (1995); Curry v. 
Brown, 7 Vet. App. 59, 66 (1994); Bernard v. Brown, 4 Vet. 
App. 384, 393-395 (1993).  As the medical evidence is 
identically duplicative of previously submitted evidence, 
however, and as the veteran's statement essentially contains 
contentions which are duplicative of prior statements, which 
medical and contention evidence was previously considered and 
rejected by the RO, the Board finds the veteran is not 
prejudiced by the Board's consideration of that evidence.  
Thus, the Board finds a remand for RO consideration and 
issuance of an SSOC as to that evidence is not necessary.  
Id.  A remand is not required in those situations where doing 
so would result in the imposition of unnecessary burdens on 
the Board without the possibility of any benefits flowing to 
the appellant.  See Winters v. West, 12 Vet. App. 203, 207 
(1999) (en banc).

The April 1996 RO decision, denying the veteran's application 
to reopen his claim for entitlement to service connection for 
a nervous condition, previously diagnosed as schizophrenia, 
became final when the veteran did not file a notice of 
disagreement within one year of the date he was notified of 
the unfavorable determination.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  Pursuant to 
38 U.S.C.A. § 7105(c), a final decision by the RO may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  The exception to 
this is 38 U.S.C.A. § 5108, which states that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1998); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203 (1999) (en banc); Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters, at 206-7.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

The evidence submitted at the time of the April 1996 decision 
consisted of duplicative private medical records and 
duplicative VA medical records.  The RO denied the claim on 
the basis that no new and material evidence had been 
submitted, i.e., that there was no medical evidence showing 
the incurrence or aggravation of a nervous condition or 
schizophrenia, or medical evidence showing a relationship, or 
nexus, between any currently diagnosed nervous condition or 
schizophrenia and the veteran's active duty service.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
April 1996 decision shall be evaluated.  The evidence 
submitted since that time consists of duplicative 1979-1990 
private medical records; 1996 and 1997 VA examination reports 
which are not related to this issue, and a transcript of the 
veteran's June 1999 Travel Board hearing.

During the veteran's June 1999 Travel Board hearing, he 
testified that he had no treatment for a nervous condition 
during active duty service; that he sought treatment from 
private physician's within a year after his discharge, but 
that those records are not available; that he was diagnosed 
with a "spastic belly," or a nervous stomach; that a 
physician told him his nervous stomach was caused by sleeping 
on a concrete floor for too long and by being a virgin, both 
while on active duty; that he did not see a social worker or 
counselor while on active duty; that he had no stomach or 
nervous problems prior to service; that he had seizures, or 
blackout spells, during service; that he has these spells now 
when he gets nervous and his stomach tenses; that anger 
causes these syncopes; that he was nervous and depressed in 
service; that he currently had no hallucinations; that he was 
prescribed no medication for his nerves during service; that 
his first hallucination was in May 1979; that he has been 
hospitalized on a number of occasions for this condition; 
that currently all his mental health treatment is from VA; 
and that no physician has ever told him these symptoms were 
related to service.

The recently submitted private medical records cannot be new 
evidence, as they are identical to those submitted on several 
occasions previously.  The VA examination reports, though 
new, are not material to the claim for service connection for 
a nervous condition or schizophrenia.  While the transcript 
of the veteran's hearing is new, the testimony is duplicative 
of that previously of record, and is not supported by his 
service medical records; his May 1979 medical history report 
indicates he checked "no" for whether or not he had a 
previous history, or now had, neuritis, epilepsy or fits, 
depression or excessive worry, nervous trouble of any sort, 
and periods of unconsciousness.  Thus, the additional 
evidence cannot be new and material evidence.

There can be no finding of new and material evidence to 
reopen a claim where the newly presented evidence was not 
"accompanied by any medical evidence indicating a nexus to 
service."  See Evans, supra., at 286; Heuer v. Brown, 7 Vet. 
App. 379, 386-87 (1995).  That is, the evidence is not 
material because it does not medically link the disability at 
issue with remote events of service.  See Elkins v. Brown, 8 
Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 (1993).

While the veteran's contentions allege that a nervous 
condition or schizophrenia disability were caused by his 
active duty service, the Board notes that, as a lay person, 
the veteran is not competent to offer an opinion as to the 
medical causation of his mental disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("If lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim").  As such, his statements do not constitute new and 
material evidence.  Id.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the April 1996 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim..  See 38 U.S.C.A. § 5108.  The Board also 
points out that the "benefit of the doubt doctrine" applies 
to the adjudication of a claim on its merits, not to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  See Martinez v. Brown, 
6 Vet. App. 462 (1994).  Thus, the veteran's claim to reopen 
must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for a nervous condition, previously diagnosed as 
schizophrenia, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

